UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7118


JAMES FRANKLIN HARDISON,

                Petitioner – Appellant,

          v.

JOHN S. WOLFE;     THE   ATTORNEY   GENERAL   OF   THE   STATE   OF
MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:13-
cv-01581-RWT)


Submitted:   September 24, 2013         Decided:   September 27, 2013


Before NIEMEYER and      THACKER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Franklin Hardison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Franklin Hardison seeks to appeal the district

court’s    order   dismissing       as    successive      his   28   U.S.C.    § 2254

(2006) petition.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                        See 28

U.S.C. § 2253(c)(1)(A) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).            When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating         that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El    v.    Cockrell,      537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                       Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Hardison has not made the requisite showing.                      Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense   with    oral   argument        because   the   facts    and    legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3